Case 1:19-cv-05523-SDG Document 50-3 Filed 11/05/20 Page 1 of 9
       Case 1:19-cv-05523-SDG Document 50-3 Filed 11/05/20 Page 2 of 9




                                      2.

      I serve as a member of the Board of Directors (the "Board") of Sionic

Mobile Corporation ("Sionic"). I am also a shareholder in Sionic.

                                      3.

      Sionic's business and affairs are managed by and at the direction of its

Board, which is vested with and exercises all corporate powers, subject to

Sionic's governing documents.

                                      4.

      On September 3, 2020, I received an unsolicited telephone call from

404.800.4062, which I believe to be the main number for Busch Slipakoff

Mills & Slomka. A true and complete copy of my Verizon phone record for the

applicable period, confirming the call, is attached and incorporated as Exhibit

1 to this Affidavit(with redactions to remove telephone numbers not relevant

to this matter).

                                      5.

      I received the call on my personal cell phone, the number for which is

not generally known and which I did not provide to Busch. Busch must have

thus obtained my number by other means. When I answered, the caller

identified himself as Bryan Busch, lead counsel to Plaintiff Berkeley

Ventures II, LLC ("Berkeley").

                                      2
       Case 1:19-cv-05523-SDG Document 50-3 Filed 11/05/20 Page 3 of 9




                                        6.

      During that call, Busch referred to the SMC and Berkely matter and

told me that it would continue since it wasn't dismissed.Busch also told me

that he and his firm were staying in this litigation, that things in this case

were about to heat up, and that Sionic should seriously consider settlement

before they did so.

                                        7.

      Berkeley's Complaint has smeared me by claiming that, as a Board

member, I was part of an alleged scheme to defraud Berkeley—which I deny.

(Complaint [Doc. 1] para. 21-23, 32.)

                                        8.

      Berkeley has alleged that two emails between me and Anthony Palazzo

("Palazzo"), attached to its Complaint as "Exhibit B" and "Exhibit L," were

part of an alleged scheme to defraud Berkeley.(Complaint [Doc. 1] para. 11,

20-23, 32, 45, 46.)

                                        9.

      Berkeley's Complaint further alleges:

     (a)       Sionic's Board was party to systematic attempts to raise

               capital, including from Berkeley, via deceptive sales strategy

               consisting of artificial deadlines, shortened due diligence

                                        3
       Case 1:19-cv-05523-SDG Document 50-3 Filed 11/05/20 Page 4 of 9




               periods, fabricated scarcities of shares, grossly inflated

               projections, false and misleading sales literature, in person

               sales meetings, alleged partnerships, and overstated

               technology capabilities (Complaint [Doc. 1] para. 10, 11, 36);

     (b)       Board members falsely identified debt owed to them

              (Complaint [Doc. 1] para. 27, 36);

      (c)      Board members and investors failed to disclose charitable

               donations of Sionic stock made at purportedly inflated

               valuations (Complaint [Doc. 1] para. 17, 19); and

     (d)       Board members made material misrepresentations to

               Berkeley as part of an effort to cause Berkeley's investment

               causing Berkeley harm and to incur damages(Complaint [Doc.

               1] para. 45, 46).

                                      10.

      Berkeley has labeled me the "Key Board Member" in its Complaint.

(Complaint [Doc. 1] para. 36.)

                                      11.

      Berkeley expressly incorporated these allegations as material parts of

securities fraud and common law fraud claims and demand for punitive

damages.(Complaint [Doc. 1] para. 41 (actually 45), 48(actually 53), 55

                                       4
       Case 1:19-cv-05523-SDG Document 50-3 Filed 11/05/20 Page 5 of 9




(actually 60).) In addition, I am aware that Berkeley has alleged that I was

involved in soliciting purchases of Sionic securities, including from Adam

Slipakoff in 2015 and then Berkeley in 2017.

                                      12.

      I deny Berkeley's allegations, including any express or implied claim

that I engaged in any wrongful act or omission against Berkeley or otherwise

violated a legal or contractual duty, obligation or undertaking in regard to

Berkeley.

                                      13.

      Berkeley's claims for damages in its Complaint, for at least $1,600,000,

directly affect me and ray interests as a shareholder and as a Board member.

                                      14.

      I understood Busch's statements to me on September 3, 2020 to

constitute a threat and part of a blatant and improper effort cause me to

pressure Sionic's Board to directly settle this litigation, circumventing Baker

Jenner LLLP as Sionic's counsel and Ronald D. Herman's role as CEO.

                                      15.

      I was intimidated by Busch's direct call to my personal cellphone. I

found that call threatening and harassing both to me personally and my



                                       5
       Case 1:19-cv-05523-SDG Document 50-3 Filed 11/05/20 Page 6 of 9




business, legal and financial interests, not least given the allegations made

against me in Berkeley's Complaint.

                                      16.

      Some of the business and legal interests that I felt directly threatened

by Busch's call include the charitable trusts and donations of Sionic stock

that I had made in 2015, as part of my estate planning and charitable

activities.

                                      17.

      Adam Slipakoff, Busch's law partner, had directly counseled and

offered advice on these trusts and donations. Moreover, Slipakoff had

represented me and my business interests as counsel for over four years,

including during the period of 2015 through 2017, during which time he

developed a deep and detailed knowledge of my affairs, both personal and

corporate. Slipakoffs knowledge concerning me and my businesses and other

interests includes details about document creation and retention practices,

operations, and business methods. Slipakoffs knowledge also includes the

concerns and objectives that have motivated my decision making, including

in regard to my investment in Sionic and my actions as a Board member.




                                      6
       Case 1:19-cv-05523-SDG Document 50-3 Filed 11/05/20 Page 7 of 9




                                      18.

      On October 26, 2020, I was informed by Derek Cunningham,former

Treasurer and current board member of Enduring Hearts, Inc.(a 501(c)(3)

non-profit), that he had received a call from Busch, during which Busch

stated that things in the litigation with Sionic were heating up, and that

Enduring Hearts should expect a subpoena from Berkeley relating to Sionic

stock allegedly gifted to Enduring Hearts by me, together with any associated

stock valuations.

                                      19.

      Enduring Hearts funds research that improves the condition of

children living with pediatric heart disease. Michael Gahan, my father, is

currently Treasurer and a board member of Enduring Hearts, and Ankur

Chatterjee, my business partner, is President and also a board member.

Enduring Hearts' board includes other people who are my colleagues and

friends. Much of this information is readily discoverable from Enduring

Hearts' website, https://enduringhearts.org/about-us/.

                                      20.

     I believe that Busch's call to Enduring Hearts was in fulfillment of his

threat to me during our September 3, 2020 call, that things in this case were



                                      7
       Case 1:19-cv-05523-SDG Document 50-3 Filed 11/05/20 Page 8 of 9




about to heat up unless I was successful in causing Sionic's Btard to settle

this litigation.

      FURTHER AFFIANT SAYETH NAUGHT.




                                               Patrick Gahan
Sworn to and subscribed before
me is November             5, 2029.
No a y Public

My commission expires:                2,41.5
                 OANA
          ‘‘` \•1‘ %%%%%
                    047.;
          t  00  7-   cc:
        ?i
        — mt;  •        — z
        -   c'etio
            .........
               .....ijit




                                          8
                              Case 1:19-cv-05523-SDG Document 50-3 Filed 11/05/20I EditPage   9 of 9
/oleo Details                                                                          Plan° Deradked                                             eV
                                                                                                                                                  -  N.?          Deiestrdard


Structure: Defatit   Position:11.111.11                                                                                                                 Ott Ostmtt PosWon

Account Number:                                  On

Statement OM*:
Elting Cycle Asq 13- Sep 12

Mess* Number:        IN\e                        Deirilsy

Details for 1111.1111.111                                                                                                                        Select Actions              N.
                                                                                                                                     takeymis 1 13 $19 120121 122 1 ton:
                       ..     .       _   .                           ..                                            .
 Date     Time         tas        Nurabar       Rats    Usage              Accomt        ' Origination    . Destination     t Itin     Airtkin     LOJOtiter"         TOTAL
                                  Hide Nene             TYP•               Authorization                                               Cl190
                                                                           Coda

 091172   11:03 Mt     Q                        Peek    M2MAllaw                           Muletbs OA       Marts Ns GA      12        0.00       0                   0.00

 09032    0233PM       Q                        Path    Phinarhas                          Modena GA        inomin2 CI.       1        000        0                   003

 09102    12:37 PM     G                        ptek    Phrallaar                          Mamma GA         Atarca Na GA     2         0.03       0                   0.00

 011102   0300PM       Q                        Peas    Fsanallow                          Mattatta GA      Tellico,* Ct.    4         0.00       0                   000

 01403    0159 PM     %                         Peek    Pis:Aims                           Iltidett* OA    She Spg CAD       14        000        0                   0.00

 0203     0128 PM      GA                       Peek    PimAllow                           listens OA       Vm Devoe'CL      1         0.00       0                   0.00

 04:03    0436PM                                Perk    Pinsllor                           Winona GA        Sint Spg NO       14       0.03       0                   0.00

 04103    1204 PM      CA                       Peak    $42.14Altia                        Athlete GA       Income;Cl.       7         0.00       0                   000

 ORM      11117 AM    %           4044004082    Peek    Marva/low                          Ltadent* GA      InccoMg CL       2         0.00       0                   0.00

 09.03    1219 PM      GS                       Peek    1.12/as                            Mane* GA         Ootgnote LID      1        0.00       0                   000
                                                                                                                                     Prevkars 16 $19 120 12t 22 dant

                                                                                                                                                  Tow Unice Usage
 Shoe 100 "V rood                                                                                                                                        CtiNges:

                                                                                                                                                  Total Oats Melee       40.0
                                                                                                                                                          Charges:

 TeltStan book

 atIlitither • Lone Distance and Other Clumps

 --Charges tor usage that exceed tie shared 047*IIIICO can be tontin Ow Gamow of Shared Charges and Osage order the Vane
 China.%

  Beck to Usage Charged




                                                                                                                                              EXHIBIT 1
